Citation Nr: 0700591	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  02-20 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for disability due to 
exposure to Agent Orange.

3.  Entitlement to service connection for hypertension, to 
include on a secondary basis.

4.  Entitlement to service connection for cardiomyopathy with 
history of congestive heart failure, to include on a 
secondary basis.

5.  Entitlement to an initial evaluation in excess of 60 
percent for status post right thoracotomy, residuals of 
tuberculosis.

6.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

7.  Entitlement to an effective date for an award of service 
connection for status post right thoracotomy, residuals of 
tuberculosis, prior to April 30, 2001.

8.  Entitlement to an effective date for an award of service 
connection for PTSD, prior to April 11, 2000.

9.  Whether the appellant's spouse may be added as a 
dependent earlier than November 8, 2002.

10.  Whether there was clear and unmistakable error (CUE) in 
the April 1971 rating decision that denied service connection 
for residuals of tuberculosis.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Muskogee, 
Oklahoma, Regional Office (RO) that denied the veteran's 
claims on appeal.

In November 2004 the Board denied the veteran's claim of 
entitlement to service connection for hepatitis C and 
remanded the issues of entitlement to service connection for 
hypertension, cardiomyopathy, and disability due to exposure 
to Agent Orange, entitlement to an initial evaluation in 
excess of 60 percent for status post right thoracotomy, 
residuals of tuberculosis, entitlement to an initial 
evaluation in excess of 50 percent for PTSD, entitlement to 
an effective date for an award of service connection for 
status post right thoracotomy, residuals of tuberculosis, 
prior to April 30, 2001, and entitlement to an effective date 
for an award of service connection for PTSD, prior to April 
11, 2000.

As noted, by a decision dated November 24, 2004, the Board 
denied the issue of entitlement to service connection for 
hepatitis C.  The veteran appealed that determination to the 
United States Court of Appeals for Veterans Claims (Court).  
By an Order dated April 18, 2006, the Court granted a joint 
motion to remand the issue of entitlement to service 
connection for hepatitis C.  This Order served to vacate that 
part (and that part only) of the Board's November 24, 2004 
decision that denied the issue of entitlement to service 
connection for hepatitis C.

In April 2004 the RO determined that the veteran's spouse 
could be added as a dependent effective November 8, 2002.  A 
notice of disagreement was received in January 2005, 
requesting a date earlier than November 8, 2002, and a 
statement of the case was issued in May 2006.  The veteran's 
substantive appeal as to this issue was received in June 
2006.

A May 2006 rating decision determined that the effective date 
of the grant of service connection for status post right 
thoracotomy, residuals of tuberculosis, was not the result of 
clear and unmistakable error (CUE).  In June 2006 a notice of 
disagreement as to this issue was received.  The Board, after 
reviewing the arguments and statements made by the veteran 
and his representative, has styled the issue (to more 
accurately reflect the substance of the issue) as whether 
there was clear and unmistakable error (CUE) in the April 
1971 rating decision that denied service connection for 
residuals of tuberculosis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

By a VA Form 9 received in June 2006, the veteran (through 
his attorney) indicated that he wanted a hearing on all the 
issues on appeal before a member of the Board at the RO (and 
specifically stated that he would be willing to accept such 
hearing via video conference).  Inasmuch as all such hearings 
are scheduled by the RO, the case must be remanded for this 
purpose.  Prior to scheduling the hearing, however, the Board 
finds that additional development for some of the issues on 
appeal is required.

As for the issue of entitlement to service connection for 
hepatitis C, the joint motion noted remand was necessary 
because of VA's failure comply with the VCAA duty to assist 
and failure of the Board to provide an adequate VA 
examination.  The parties observed that 1) tattoos were noted 
on both of Appellant's arms during his service separation 
physical examination, unlike his service entrance 
examination, when only his right arm was noted as exhibiting 
a tattoo; 2) Appellant testified in June 2004 that he used 
intravenous drugs during service; and 3) the Board found that 
Appellant was exposed to blood during service.  It was noted 
(joint motion, page 6) that the Board had based its decision 
upon the opinion of an October 2002 VA examiner "who made no 
mention of Appellant's SMRs that show his acquisition of 
tattoos during service."  The joint motion further noted 
(page 6) that the "October 2002 VA medical examination and 
opinion was prepared prior to Appellant's statement during a 
June 2004 Board Hearing that he first used intravenous drugs 
during service."  The parties agreed (page 6) that the 
veteran "should be provided with an additional VA medical 
opinion that considers Appellant's entire history, including 
his SMRs that show the acquisition of tattoos during service, 
his June 2004 testimony that he started intravenous drug use 
during service and any exposure to blood during service."

The record reflects that the veteran was most recently 
examined by VA for his service-connected PTSD in May 2001, 
but that he failed to report for neuropsychiatric examination 
scheduled in January 2006.  The record does not reflect the 
reason for the veteran's failure to report.  However, as more 
current clinical findings as to the status of the veteran's 
PTSD would be useful in adjudicating this appeal, and with 
resolution of doubt in the veteran's favor, the Board finds 
that he should be afforded another opportunity to report for 
a VA examination to determine the nature and severity of the 
service-connected PTSD.

As for the issues of entitlement to service connection for 
hypertension and cardiomyopathy, to include on a secondary 
basis, the Board notes that the veteran asserts that these 
disabilities were either caused or aggravated by his service-
connected PTSD.  In support of his claim, the veteran 
submitted a medical article, in June 2004, which discussed 
the issue of abnormal EKGs in patients with stress-related 
psychiatric disorders.  The Board finds that a VA physician 
should review the veteran's claims file and determine whether 
the veteran's hypertension or cardiomyopathy are either 
caused or related to his PTSD.

Additionally, the Board notes that the veteran has not been 
apprised of the applicable law governing the establishment of 
service connection for a disability as secondarily due to, or 
aggravated by, a service-connected disability.

As for the issue of entitlement to an initial evaluation in 
excess of 60 percent for status post right thoracotomy, 
residuals of tuberculosis, the Board notes that a December 
2005 VA record raises the question of whether the veteran 
requires oxygen therapy (a criteria that satisfies a 100 
percent rating under Diagnostic Code 6600) for his 
respiratory disability.  Further, it appears that the veteran 
has not undergone pulmonary function testing (PFT) since 
December 2003.  The Board finds that the veteran should be 
scheduled for a respiratory examination.  As VA has amended 
the ratings schedule concerning respiratory conditions 
(Federal Register: September 6, 2006 (Volume 71, Number 172, 
page 52457-52460)) effective October 6, 2006, both the old 
and new criteria should be considered.

The record shows that the veteran filed a timely notice of 
disagreement with respect to the May 2006 rating decision 
that essentially determined that there was no CUE in the 
April 1971 rating decision that denied service connection for 
residuals of tuberculosis.  Under these circumstances, an SOC 
should be issued.  See Manlicon v. West, 12 Vet. App. 238 
(1999).

Finally, as the veteran has not received notice regarding 
ratings of hypertension or cardiomyopathy or effective dates 
of such awards (See Dingess v. Nicholson, 19 Vet. App. 473 
(2006)), the RO will have the opportunity to correct such 
deficiency on remand.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran 
appropriate notice as to the assignment 
of a disability rating and effective date 
in the event of award of any benefit 
sought, in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should also arrange for the 
veteran to be examined by an appropriate 
physician to ascertain the etiology of 
his hepatitis C.  Following examination 
of the veteran and review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
hepatitis C is related to the veteran's 
military service.  In providing such 
opinion, the examiner should discuss 
consideration of the veteran's 
acquisition of tattoos during service, 
intravenous drug use during service, and 
the veteran's exposure to blood during 
service.  The examiner must explain the 
rationale for all opinions given.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of his service-
connected PTSD.  The examiner should be 
provided with the veteran's claims folder 
for review in conjunction with the 
examination.  All appropriate tests and 
studies should be accomplished.  It is 
requested that the examiner assign a 
Global Assessment of Functioning (GAF) 
score due solely to manifestations of the 
service-connected PTSD, with an 
explanation as to its meaning.

4.  The RO should arrange for the 
veteran's claims file to be reviewed by a 
VA physician for an opinion as to whether 
the veteran's hypertension or 
cardiomyopathy are either caused or 
aggravated by service-connected PTSD.  
The examiner must explain the rationale 
for all opinions given.  If the examiner 
determines that additional examination is 
necessary prior to rendering the opinion, 
such an examination should be scheduled.

5.  The veteran should be afforded a VA 
pulmonary examination to determine the 
nature and extent of his respiratory 
disability.  The examiner should be 
provided with the veteran's claims folder 
for review in conjunction with the 
examination.  All appropriate tests and 
studies, including PFT's, should be 
accomplished.  It is requested that the 
examiner state whether the veteran's 
respiratory disability requires oxygen 
therapy.

6.  The RO should then readjudicate the 
issues on appeal.  If any benefit sought 
remains denied, the appellant and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case (SSOC), and be afforded the 
opportunity to respond.  As appropriate, 
the applicable law governing the 
establishment of service connection as 
secondarily due to, or aggravated by, 
service-connected disability should be 
included in the SSOC.

7.  The RO should issue a statement of 
the case for the issue of whether there 
was clear and unmistakable error (CUE) in 
the April 1971 rating decision that 
denied service connection for residuals 
of tuberculosis.  Only if the veteran 
perfects an appeal as to this issue 
should such issue be certified to the 
Board.

8.  If any claim remains denied, the RO 
should schedule the veteran for a Board 
video-conference hearing at the earliest 
available opportunity, with appropriate 
notification to the veteran and his 
representative.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




